Citation Nr: 1534352	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  12-13 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to February 25, 2015, and in excess of 70 percent from February 25, 2015, for posttraumatic stress disorder (PTSD) with anxiety and depression.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left knee, postoperative with scar.

3.  Entitlement to an initial compensable rating for residuals of a muscle injury to the left calf with scar and shrapnel.

4.  Entitlement to an initial compensable rating for hypertension. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from September 1979 to August 1992, from May 1997 to January 1998, and from March 2003 to June 2009.  His decorations include the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the VA Regional Office (RO) in Roanoke, Virginia.  

The case was remanded in November 2014 to obtain additional treatment records and afford the Veteran new examinations.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary.  A February 2015 VA examination for the Veteran's PTSD with anxiety and depression shows that he reported receiving disability benefits from the Social Security Administration (SSA) due to his PTSD as well as medical conditions.  As these records are therefore pertinent to the issue of higher initial ratings for PTSD with anxiety and depression and may be pertinent to the other issues on appeal, a remand is necessary to obtain these records.

Also, in November 2014, the Veteran appointed the Veterans of Foreign Wars of the United States (VFW) as his representative.  On remand, a VA Form 646 or its equivalent should be obtained from the VFW.  Additionally, as the Veteran has relocated to Nebraska, his claims file should be transferred to the appropriate RO.

Accordingly, the case is REMANDED for the following action:

1.  Transfer the Veteran's claims file to the appropriate RO in light of his relocation to Nebraska.  

2.  Obtain a VA Form 646 or its equivalent from the VFW addressing the issues on appeal.  

3.  Obtain and associate with the claims folder the SSA records pertaining to the Veteran's claim for benefits, to include the medical records used in support of the application.  All attempts to obtain these records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.

4.  Procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received from the Cheyenne VA Medical Center.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

5.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




